By the court.
The libel in this case cannot be sustained. It is not alleged that the marriage was solemnized in this state, or that the husband has at any time resided here. However well founded, then, the complaint of the libellant may be in fact, it is clear that we have no power to decree a divorce, there not being enough alleged in the libel to bring the cause within the jurisdiction, of this court.
Every libel for a divorce ought to state with certainty the place where the marriage was solemnized. We do not mean to say that a divorce for the cause stated in this libel can be decreed in no case, when the marriage has not been solemnized in this state. But if it can be decreed in any such case, it must be where both the parties after the marriage become inhabitants of this state, and where the wife, at least, has continued to reside here during the time the husband has neglected to make provision for her support.

Libel dismissed.